DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response dated 6/29/22 is acknowledged and entered. Claims 1-14 are pending. Claims 12-14 are added. Claim 8 was previously withdrawn from consideration.1 Claims 1-7 and 9-11 are under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suhara (US 2005/0036274, previously cited).2 3	Regarding claim 1, Suhara teaches an electronic component set comprising: 	a plurality of electronic components (paragraph 0213: components 34); and 	a holding member that holds the plurality of electronic components (paragraph 0213: carrier tape 102), wherein: 	each of the plurality of electronic components includes an identification unit (paragraph 0220: 2D barcode 170), and 	the plurality of electronic components are held by the holding member to allow an optical reader to read the identification unit of the each of the plurality of electronic components (paragraph 0232: barcode reader 230).4	Regarding claim 2, Suhara teaches the identification unit is located on a side surface of the each of the plurality of electronic components (paragraph 0220: 2D barcode 170).	Regarding claim 3, Suhara teaches the holding member has a strip shape, the plurality of electronic components are aligned along a longitudinal direction of the holding member (see the alignment of the components in Fig. 5), and the identification unit is located in an area of the each of the plurality of electronic components (see barcode location in Fig. 8), the area being readable by the optical reader from a direction intersecting the longitudinal direction (paragraph 0232: barcode reader 230).	Regarding claim 4, Suhara teaches  the holding member includes a packaging member that packages the plurality of electronic components, and the packaging member includes a light-transmitting window located in a first area of the packaging member, the first area being corresponding to the identification unit (paragraph 0213: cover tape 104, see also annotated Fig. 4 below).	
    PNG
    media_image1.png
    159
    268
    media_image1.png
    Greyscale
	Regarding claim 5, Suhara teaches the light-transmitting window has a flat shape (see flat shape of cover tape 104 in Fig. 4, see also annotated Fig. 4 below).	
    PNG
    media_image2.png
    159
    268
    media_image2.png
    Greyscale
	Regarding claim 6, Suhara teaches the packaging member includes a rib located in a second area other than the first area where the light-transmitting window is located (see annotated Fig. 4 below).	
    PNG
    media_image3.png
    159
    268
    media_image3.png
    Greyscale
	Regarding claim 7, Suhara teaches  the identification unit indicates identification information that identifies the each of the plurality of electronic components (paragraph 0213).	Regarding claim 9, Suhara teaches a step of preparing a holding member and a plurality of electronic components (paragraph 0213: carrier tape 102); and 	a step of causing the holding member to hold the plurality of electronic components (paragraph 0213: carrier tape 102).	Regarding claim 10, Suhara teaches a step of reading the identification unit from the electronic component set in a state that the plurality of electronic components included in the electronic component set are held by the holding member (paragraph 0232: barcode reader 230).	Regarding claim 11, Suhara teaches a reading unit configured to read the identification unit from the electronic component set in a state that the plurality of electronic components included in the electronic component set are held by the holding member (paragraph 0232: barcode reader 230).
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. Applicant argues that the cited art, Suhara, fails to teach “each of the plurality of electronic components includes an identification unit, and he plurality of electronic components are held by the holding member to allow an optical reader to read the identification unit of the each of the plurality of electronic components.” Applicant’s Remarks dated 6/29/22, pages 5-8.	However, paragraph 0237 discusses for S13 reading individual barcodes corresponding to different components. “The preceding component-tape code corresponds to the content of the bar code 112 of the reel 110, which has been read by the bar code reader 230 and stored into the RAM 208 when the feeder 82 has been mounted onto the feeder support base 92.” This serves as “each of the plurality of electronic components includes an identification unit, and he plurality of electronic components are held by the holding member to allow an optical reader to read the identification unit of the each of the plurality of electronic components.” As a result, Suhara discloses this limitation and anticipates the claims.	The remaining dependent claims are anticipated for this reason and for the reasons set forth above.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Response to Restriction dated 2/24/22.
        2 Cited in Applicant’s IDS dated 12/11/21.
        3 In addition to the cited paragraphs, please see also the associated figures.
        4 See also additional discussion below.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.